Citation Nr: 1455906	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from January 1953 to October 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran was scheduled for a Board hearing, but he subsequently cancelled this request.

The Board notes that in February 2001, the Veteran submitted a VA Form 21-22 appointing DAV as his representative.  A review of Virtual VA found that in April 2013 the Veteran submitted another VA Form 21-22 appointing The American Legion as his representative.  However this new form was unsigned by the representative and thus is considered invalid.  Further, it is clear from correspondence in the record that DAV is representing the Veteran.  An appellant's brief was prepared by DAV in October 2014, and December 2014 documentation from The American Legion indicates that that organization is not representing the Veteran in this appeal,.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of a right shoulder disability.

2.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of a bilateral foot disability.



CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in April and August 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated by the RO in the May 2012 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

Some of the Veteran's service treatment records (STRs) are associated with the record; however, they have been determined to be incomplete.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, his postservice treatment records were secured.

The RO did not arrange for a VA examination or secure a medical opinion with respect to either of the claims on appeal.  Absent any competent (medical) evidence suggesting that the Veteran has a current disability that may be related to his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria & Analysis

The Veteran contends that he has right shoulder and bilateral foot disabilities due to service.  He specifically alleges that he was hospitalized for both conditions while in service.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Following a review of the record, the Board notes that there is nothing to suggest that the Veteran has current diagnoses related to the right shoulder or feet.  Regarding the shoulder, there is no indication in any of the records of anything more than a reported history of shoulder degenerative joint disease, which was subsequently noted as an assessment in October 2000 (prior to the pendency of this appeal), and a report of shoulder pain in June 2011.  The Board notes that evidence of a current disability in a service connection case is satisfied by evidence showing that the Veteran had such a disability at the time he filed a claim for compensation, or during the pendency of that claim.  Here, there is no evidence of a current right shoulder disability diagnosed during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the Board notes that complaints of pain alone are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

Regarding a bilateral foot disability, the Board acknowledges that an August 2013 housebound examination report noted swelling in the Veteran's feet; however, that examiner did not provide a diagnosis related to the feet.  There is no other evidence that indicates or suggest that the Veteran is currently diagnosed with a foot disability.  He denied swelling of the feet at the time of a December 2012 internal medicine assessment, and a March 2013 VA treatment record noted no edema and no ulcers of the feet with pulses and sensation intact.

The Board has considered the Veteran's lay statements to the effect that he has such disabilities due to service.  However, although he is competent to testify to symptoms, such as joint aches and pains, the diagnosis of a right shoulder or bilateral foot disability cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a right shoulder disability and/or a bilateral foot disability.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for right shoulder and bilateral foot disabilities is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


